Title: To Alexander Hamilton from Alexander D. Pope, 11 March 1800
From: Pope, Alexander
To: Hamilton, Alexander

 
          
            Sir,
            Fort Jay 11 Mar. 1800
          
          The bearer Serjt. Slaughter is anxious to quit the service in consequence of the repeated solicitations of his Friends in Virga. (who are very respectable.) They have remitted him a sum of money for the purpose of procuring a substitute, which he has done, the man that now accompanies him is the person—The above mentioned Mr Slaughter stands highly recommended at the War Office for a Cadetcy, by a number of respectable Characters in Virga. & likewise  by the Officers whom he served under for the Term of three Years in the Southern County.
          Should you be pleased Sir, to give your consent to his discharge, we shall ever consider it as a singular act of beneficence done Mr. Slaughter
          We are with great respect Sir
          
            Alexr. D Pope Lt.
          
        